DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed 08/07/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016-156409, filed 08/09/2016 in Japan.

Status of the Claims
Claims 1-12 are pending; claims 1-8 are withdrawn; and claims 1, 9 and 10 are amended. Claims 9-12 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “wherein said thermosetting resin is formed by subjecting… to a heat, and the heat is at a temperature of less than or equal to about 90 ºC only”. Applicant indicates support for the amendments to the claims in remarks page 7, specifically indicating support at the examples and para [0061]. The limitation “less than or equal to about 90 ºC” encompasses a range of any temperature up to 90 ºC. Applicant does not have support for this claimed range. The examples recite heating the initial monomers to 70 ºC (hot stirring at 70 ºC and 150,000 rpm for 15 minutes), stirred following catalyst addition at 70 ºC, then at 90 ºC (see Examples 1, para [0070] and then subsequent examples through para [0098]). Based on the examples, the shell in Applicant’s invention was formed during a process comprising multiple different heating steps, each at a specific temperature (and no temperature below 70 ºC, whereas the amended claim encompasses a range that goes below 70ºC). Para [0061] recites heating monomers at temperatures of usually 70-80 ºC, preferably 75-78 ºC; heating after the catalyst addition step to temperatures of  about 70 ºC, preferably 75-78 ºC; and heating the mixture following that step to about 90 ºC, preferably 85-90 ºC. No support could be found for the amended claim limitation, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “about 90 ºC”, in the present case “about” is considered indefinite claim language because in the present case, there is close prior art and there is nothing in the specification or the prior art to provide an indication as to what range of specific temperature values is covered by the term “about”. Put another way, it is not clear what values prior to and after 90 ºC would be encompassed by the recited language “about”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al., US Patent 4,828,980 in view of Furusawa et al., JP2015108572A (Machine English Translation, 21 pages), published 06/11/2015 (Original publication IDS entered 08/07/2017) and WILLIAM DAVID WATSON and TED C. WALLACE, Applied Polymer Science. September 25, 1985, pages 363-382, DOI:10.1021/bk-1985-0285.ch017 (hereinafter referred to as Watson and Wallace).
	Snyder et al. teach an example of thermoplastic (styrene based) core shell type fluorescent dye containing particles, see Snyder teach particles comprising uniformly dispersed dyes such as fluorescent dye (see col. 6, lines 1-34, polymeric latex core- shell particles, see col. 6, lines 31-32, specifically styrene (styrene considered a thermoplastic material); and see also col. 6, lines 35-56, particles comprising tracer such as fluorescent dye, col. 6, lines 57-60, uniformly distributed. Snyder et al. teach particles including nanoparticles, see the reference disclose particles with average diameter of about 0.1 to 1 micrometers (100-1000 nm). Although the Snyder teach a preferred particle is a particle having a core composed of homo-or copolymers of styrene (col. 6, lines 30-35 and Example 2), Snyder teach a wide variety of monomers can be used in the preparation of particles as long as the particles are water insoluble (col. 6, lines 25-27). 
	Snyder differs from the claimed invention in that Snyder teach a shell material comprising chlorostyrene (see citations above). Snyder fails to teach a shell layer composed of a thermosetting resin; and Snyder fails to teach a core particle thermoplastic resin formed from a composition comprising a monomers containing acrylonitrile.
However, see also Furusawa et al. teaching a core-shell type fluorescent dye-containing nanoparticles, Furusawa teaching a shell layer which coats the core particle and is composed of a particles obtained by heat treating result in particles where elution of the resin and the dye is suppressed, even when the sample is prepared by washing with organic solvents or by adding organic sealant (page 3, para 2, and also paras 3-8, and page 5, paras 1 and 5, page 9, paras 3-5).
Regarding polystyrene and styrene copolymers, see Watson and Wallace teaching styrenic based polymers have evolved into one of the major thermoplastics, referring to the polystyrene family as composed of polymers consisting of polystyrene, styrene-acrylonitrile copolymer (SAN), rubber modified polystyrene (HIPS) and rubber modified SAN (ABS) (page 363, para 1). Regarding the species SAN, see Watson and Wallace teach SAN has improved tensile yield, improved heat distortion, and improved solvent resistance, all due to the incorporation of acrylonitrile (see page 363, para 2, see also their similarities as reported at Table 1 on page 364).
prima facie obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the particles of Snyder et al., in order to replace the shell material with the thermosetting resin of Furusawa et al., one would have been motivated to coat the core with thermosetting resin in order to protect the particle and prevent dye from leaching (oozing) out of the particle when staining, for example when organic solvents or sealants are used (Furusawa). One having ordinary skill in the art would have a reasonable expectation of success because Furusawa et al. teach protecting particles with thermosetting material (cured particles, obtained by heat treatment of thermosetting material) prevents loss of intensity due to loss of the dye at the core of the core/shell particle.
	Additionally, it would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the core particle composition of Snyder, in order to further incorporate monomers comprising acrylonitrile, one would be motivated to do so because the art recognized that styrene-acrylonitrile copolymers, compared to styrenes alone, were afforded improved characteristics including tensile strength, heat distortion and solvent resistance due to the incorporation of acrylonitrile (see Waston and Wallace cited above). One having ordinary skill, would be further motivated to modify the core material as indicated because it would be considered an improved core particle, and because this core would be expected to withstand the curing process for the shell material (withstand the heat, as in Furusawa).  
	The ordinarily skilled artisan would have a reasonable expectation of success modifying to include acrylonitrile (thereby addressing “said uniformly dispersed fluorescent dye-containing thermoplastic resin is formed from a composition comprising a fluorescent dye and monomers containing acrylonitrile”) because the modification would be expected to improve the 
	Regarding the limitations recited at the preamble, “for immunohistochemical staining or live cell imaging”, Applicant is reminded that the normal purpose of the claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (see MPEP2111.02 and DeGeorge v. Bernier, Fed. Cir.  1985, 226 USPQ 758, 761 n.3). In the present case, the limitations recited at the preamble are directed to the intended use, they fail to provide antecedent basis for terms in the body of the claim, and are not essential to understand the limitations or terms in the body of the claim.
	In the instant case, the ordinarily skilled artisan would have expected that the core/shell-type nanoparticles as taught by the combination of Snyder, Furusawa, and Watson and Wallace would be capable of the claimed intended use, namely would be usable for immunohistochemical staining or live cell imaging, considering the core/shell particles taught by the combined cited prior art are structurally indistinct from that presently claimed. Also, it would be expected that the particles would be capable of the same intended use because, see also Furusawa teach thermosetting resin coated core/shell particles for the intended purpose of staining tissue section specimen (see page 1, paras 1-3, page 3, para 1, page 5, last two paragraphs).
	Regarding the newly recited amendments to the claims, namely “wherein said thermosetting resin is formed by subjecting a monomer composition to heat, and the heat is at a product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Based on the cited prior art (Furusawa), it appears that the end product achieved is structurally the same product as presently claimed (i.e., the end product of the combined cited prior art is a core/shell fluorescent dye-containing nanoparticle capable of the same intended use, and structurally comprising a core particle composed of uniformly dispersed fluorescent dye-containing thermoplastic resin comprising monomers containing acrylonitrile, and a shell layer coating the core particle composed of a thermosetting resin). It does not appear that the recited different temperature for producing the shell layer (the thermosetting resin) achieves a structurally distinct end product, and therefore the prior art meets the claim.
	Regarding claim 10, see the combination of the cited prior art above, which teaches a core composed of acrylonitrile-styrene resin as claimed.

Regarding claim 12, see Furusawa et al. teach fluorescent dye that is any existing fluorescent dye as long as it can be used as a label for immunostaining (see page 5, para 6), see Furusawa teach dyes such as rhodamine, squarylium dye, cyanine dye, oxazine dye, carbopyronine dye, BODIPY®, aromatic ring dyes (page 5 last paragraph to page 6). It would have been prima facie obvious to have used a dye as taught by Furusawa et al. as an obvious matter of using a known material for its known purpose, specifically selecting dyes for immunostaining from dyes known usable for this purpose. The ordinarily skilled artisan would have a reasonable expectation of success because Snyder teach suitable tracer including for example fluorescent compounds (see detailed citations previously above).  

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejections of claims under 35 U.S.C. 103(a), Applicant indicates amendments to the claims to overcome the previous rejection (see remarks pages 8). See at arguments pages 9-11, Applicant argues the claimed invention is distinguishable from the prior art for two reasons: the first, because the prior art fails to teach the limitation regarding how the thermosetting resin is formed, and the second because the claimed invention achieves a superior unexpected result.
However, see the analyses above addressing the amended language that the “thermosetting resin is formed by subjecting a monomer composition to a heat, and the heat is at 
Applicant further argues that the resultant product is structurally different, referring to Furusawa examples 1 and 2 (heating vs. no heating). However this argument is not persuasive because those examples as indicated by Applicant are comparing heating versus no heating. As such, these cited examples of Furusawa do not establish that the end product is different from that which is claimed. In the present case, the issue discussed is whether heating at the claimed temperature and heating at slightly higher temperatures as Furusawa establish different products. The cited examples do not make this comparison, and so it cannot be concluded that the claimed temperatures establish a different product that is an unexpected result (as argued further at remarks page 12, referring to present examples 1-8, produced without heating at 100º C or higher, as compared to Furusawa examples 2 and 8-10). Further, in referring to Applicant’s examples 1-8, each shell material was made under heated conditions (the conditions described at Example 1, para [0048], see also paras [0043[-[0071]), further under heated conditions substantially similar (90 C which is very close to the 100 C as taught by the prior art). It is not the case that any of examples 1-8 compare the claimed heat to that of the art at 100C; there is no evidence that Applicant’s examples (comprising shell produced under heated conditions) achieve a product that is different structurally from those of Furusawa produced under similar heat.
Regarding the argument that the claimed invention is distinguishable from the cited art based on unexpected results (remarks pages 13-15), Applicant argues the examples demonstrate 
However, this argument is not persuasive because the combination of the cited art results in a core-shell particle indistinguishable structurally/compositionally from that which is presently claimed. While comparative example 4 may be closest to Snyder, there is motivation provided by Furusawa to modify Snyder. The data at the provided at the table in remarks fails to show that it would not have been obvious to have arrived at the claimed particles based on the cited art. It is not disputed that the particles as taught by the cited art, comprising a thermoplastic core and thermosetting shell, have superior fluorescence compared to those without the thermosetting shell. Based the prior art (namely on Furusawa), one would have been motivated to coat the core with thermosetting resin in order to protect the particle and prevent dye from leaching (oozing) out of the particle when staining, for example when organic solvents or sealants are used (Furusawa). As such, this is considered an obvious modification over the cited art. It would be expected that this would result in superior fluorescence (since the dye isn’t leaching out). 
Applicant argues that the superior results are due to the resins constituting the particles. However, see the analyses above under 35 U.S.C. 103, for the reasons as set forth provided by the prior art, it would have been obvious to have arrived at the recited core-shell composition as claimed for the reasons as discussed. 

For all of these reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641